United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2261
Issued: November 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2007 appellant filed a timely appeal from a December 28, 2006 merit
decision of the Office of Workers’ Compensation Programs and a June 12, 2007 hearing
representative’s decision denying his emotional condition claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained an emotional
condition in the performance of duty; and (2) whether the Office properly denied his request for
subpoenas.
FACTUAL HISTORY
This case has previously been before the Board. In a June 29, 2004 order, the Board
instructed the Office to obtain relevant evidence regarding appellant’s allegations from the

employing establishment.1 The Office requested the evidence but the employing establishment
did not provide the information, citing difficulties obtaining records. On September 25, 2006 the
Board set aside a November 16, 2005 decision denying appellant’s emotional condition claim.
The Board considered his allegations that a shot was fired into his house at his children on
March 8, 1978 as a result of an investigation he was conducting in the course of his federal
employment; that his performance appraisal was unfairly downgraded, and that he was
continuously interrogated by the employing establishment from March 8 to June 28, 1978 in
connection with an investigation. The Board found that appellant had not established as factual
that shots were fired into his house as a result of an investigation he conducted as part of his
employment. The Board further found that he had not established that his performance appraisal
was erroneously downgraded. The Board determined, however, that the Office should obtain a
response from the employing establishment to appellant’s allegations that he was interrogated
from March 8 to June 28, 1978 by agents with the employing establishment and the DOJ. The
Board remanded the case for the Office to obtain reports from the Office of Professional
Responsibility (OPR) of the employing establishment and the DOJ regarding a 1978
investigation and copies of all other relevant evidence in its possession. The findings of fact and
conclusions of law from the prior decision and order are hereby incorporated by reference.
On remand, the Office requested that the employing establishment and the DOJ provide
all records relevant to a 1978 OPR investigation. On December 4, 2006 the employing
establishment submitted some of the records relevant to the OPR’s 1978 investigation. In an
accompanying November 30, 2006 letter, it maintained that it was enclosing “all known records
regarding the [OPR] investigation concerning [appellant].” The employing establishment noted
that the records were “voluminous” as it was investigating multiple incidents including possible
misuse of a vehicle, the use of profanity and lost and missing property. It noted that Mr. Shapiro,
an OPR attorney, found no evidence of criminal conduct on the part of any employee. The
employing establishment also indicated that OPR considered appellant’s allegation regarding his
performance appraisal and found no wrongdoing. It maintained that appellant may have leaked
information to the news media. The employing establishment concluded that no independent
body found any evidence of error or abuse in any administrative action taken.
The evidence submitted by the employing establishment indicates that, on April 12, 1978,
appellant was transferred to Chicago, IL as he had lost effectiveness in his current location. He
requested a hardship exemption. On May 1, 1978 the employing establishment suspended
appellant for five days for an insubordinate attitude toward his supervisor, failing to obtain
proper authorization for leave and failing to properly control employing establishment property.

1

Order Remanding Case, Docket No. 04-961 (issued June 29, 2004). On March 26, 2001 appellant, then a 57year-old former special agent, filed an occupational disease claim alleging that he sustained major depression and
post-traumatic stress disorder due to employment factors. He was removed from employment on June 28, 1978
when he refused a transfer. Appellant attributed his emotional condition, in part, to a 1978 investigation conducted
by the employing establishment and the Department of Justice (DOJ).

2

On May 4, 1978 Joseph F. Gross, Jr., an assistant counsel with the OPR, discussed the
administrative action taken against appellant. He stated:
“I advised you [the employing establishment’s OPR] that, after examining both
[appellant’s] statement and the pertinent [employing establishment] files, further
delay in taking administrative action was not warranted. At the same time, I
expressed concern that several bases for the action seemed trivial, if not
unreasonable, and could only fuel one’s belief that the [employing establishment]
was retaliating against [appellant]. As examples, I pointed out the charges that
[he] did not obtain proper authorization for annual leave when his house was shot
at with his children alone inside; that he lost a brief case; and, that he did not
properly check-out a walkie talkie.”
In a June 19, 1978 report, Assistant Director Lee Colwell interviewed appellant and his
attorney regarding charges of mistreatment by employing establishment officials.2 Appellant
contended that the charges brought against him were “trivial.” Mr. Colwell noted that Special
Agent in Charge Harlan C. Phillips provided examples of appellant’s inappropriate behavior.
Mr. Phillips maintained that appellant received an unsatisfactory performance rating from
April 1, 1977 through May 1, 1978 because he failed to timely report the March 8, 1978 alleged
shooting at his house, hung up the telephone on Mr. Phillips, used profanity in reference to the
employing establishment, failed to obtain proper authorization for annual leave, failed to
properly check out a walkie talkie and did not properly maintain an automobile log. Mr. Colwell
also noted that Mr. Shapiro of the OPR for the DOJ investigated allegations that Mr. Naum
testified on behalf of a police officer accused of corruption. Mr. Shapiro “advised that no
violation of [f]ederal law existed and referred the matter to the [employing establishment] for
administrative action, if any. The [employing establishment] took no administrative action
against [Mr.] Naum.” The employing establishment transferred appellant to Chicago, IL.
Appellant protested the transfer due to his family situation. Mr. Colwell related that
Mr. Harmon, appellant’s supervisor, found that it was reasonable for appellant to call for annual
leave on March 9, 1978 without obtaining permission of a supervisor given the circumstances.
Mr. Harmon rated him as excellent for the period April 1, 1977 through March 31, 1978 but
subsequently downgraded the evaluation to unsatisfactory. Mr. Colwell noted that on
December 13, 1978 Mr. Naum questioned whether appellant was trying to get him in trouble by
interviewing an informant. He stated:
“According to [appellant] [Mr.] Naum said something to the effect that anybody
who would do that would be met in the alley with a baseball bat and hit in the
kneecaps. During the [OPR] investigation, [Mr.] Naum signed a statement under
oath denying this threat. However, when [Mr.] Phillips questioned [Mr.] Naum
following the submission of [appellant’s] memorandum dated February 21, 1978,
[Mr.] Naum admitted making such a comment but said he meant it only as a
cliché.”

2

Mr. Colwell noted that Gary Shapiro with the OPR of the DOJ was investigating appellant’s allegations that the
employing establishment failed to investigate the behavior of Special Agent Dean G. Naum.

3

Mr. Colwell recommended that appellant be transferred to Chicago immediately and that
the employing establishment take no action on various unresolved issues, including the source of
the press leak, whether appellant attended a basketball game during work hours and any potential
leave abuses.
On June 22, 1978 the employing establishment denied appellant’s request that he not be
transferred due to family hardship. It found he had “lost his effectiveness” in his current work
location. On July 31, 1978 the employing establishment terminated appellant’s employment due
to insubordination when he failed to report for duty in Chicago.
In a report dated October 3, 1978, Mr. Shapiro reviewed the employing establishment’s
investigation into appellant’s allegations. He did not review the administrative proceedings
brought against him by the employing establishment. Mr. Shapiro found that the OPR conducted
a sufficient investigation and that there was no evidence of “criminal conduct on the part of an
employee of the [employing establishment].”
By decision dated December 28, 2006, the Office denied appellant’s emotional condition
claim on the grounds that he did not establish an injury in the performance of duty. It found he
had not established any compensable employment factors.
On January 24, 2007 appellant requested a review of the written record. He noted that
the DOJ had not submitted an OPR report. Appellant also requested a subpoena for the
employing establishment to produce his personnel files and the personnel file of Rex A. Rissen, a
deceased coworker.
By letter dated March 31, 2007, appellant alleged that the employing establishment
withheld information from its OPR report, including the report of the state police laboratory
which determined that a bullet had been fired at his house. He contended that he had established
that Mr. Naum threatened to break his kneecaps. Appellant discussed again the March 8, 1978
incident when his daughter called and reported a shooting at their home. He asserted that
Mr. Phillips stopped the employing establishment’s investigation of the March 8, 1978 incident.
Mr. Phillips also failed to provide appellant’s fitness-for-duty psychiatrist with appropriate
information. Appellant noted that the shots were fired at his house and in five hours he secured
the arrest of Edward Mode, who was previously investigated by Mr. Naum. He maintained that
this established a link between the shooting of the windows of his home and employment factors.
On April 17, 2007 the hearing representative denied appellant’s request for a subpoena.
She noted that documents pertinent to his claim should be in his personnel documents and that he
could request the personnel file of his deceased coworker from the employing establishment.
On May 11, 2007 the employing establishment asserted that the administrative actions
described by appellant “have never been shown by a review board to be in error, abuse or
retaliation.” It further related that he had not provided any evidence regarding the alleged shot
fired into his house to the employing establishment. In a May 26, 2007 response, appellant
protested the denial of the subpoena. He related that he interviewed George Tomlinson who
provided information about Mr. Naum. Following the interview, Mr. Naum told appellant that
he was trying to get him in trouble and that anyone that did that ‘would be met in the alley with a

4

baseball bat and hit in the kneecaps.” On March 8, 1978 appellant caused the arrest of Mafia
gambling figure, Edward Mode, who had been ‘cleared’ of illegal activity by Agent Naum. Five
hours after the arrest of Mr. Mode, someone attempted to murder the then 9- and 11-year old
children of appellant by firing a gun shot at them through the front window of appellant’s
residence. The employing establishment investigated the shooting until Mr. Phillips ordered the
investigation to cease.
Mr. Phillips instructed appellant to undergo a fitness-for-duty
examination but failed to provide the psychiatrist with information about Mr. Naum’s threat and
also failed to provide this information to the police department. Appellant noted that
Mr. Phillips accused him of leaking information to the press but denied his requests to take a
polygraph examination.
By decision dated June 12, 2007, the hearing representative affirmed the December 28,
2006 decision.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.5 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.6
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.7
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
3

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
6

See William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

5

employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.8 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.9 The issue is whether the claimant has
submitted sufficient evidence under the Act to establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.10 The primary reason for
requiring factual evidence from the claimant is support of his or her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.11
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.12 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.13
Office regulations provide that an employer who has reason to disagree with an aspect of
the claimant’s report shall submit a statement to the Office that specifically describes the factual
allegation or argument with which it disagrees and provide evidence or argument to support that
position.14 The applicable regulation further provides that the employer may include supporting
documents such as witness statements, medical reports or records, or any other relevant

8

See Michael Ewanichak, 48 ECAB 364 (1997).

9

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

10

See James E. Norris, 52 ECAB 93 (2000).

11

Beverly R. Jones, 55 ECAB 411 (2004).

12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Id.

14

20 C.F.R. § 10.117(a).

6

information.15 If the employer does not adequately respond to requests for comments on a
claimant’s allegations, the Office may accept the claimant’s allegations as factual.16
ANALYSIS -- ISSUE 1
The Board previously found that appellant had not submitted sufficient factual evidence
to show a relationship between a projectile breaking his front window on March 8, 1978 and
factors of his federal employment. Appellant contended that the employing establishment failed
to submit the results of the police department’s tests showing that a bullet had hit his window.
He noted the proximity in time between Mr. Mole’s arrest and the alleged shooting at his home
on March 8, 1978 and the relationship between Mr. Mole and Mr. Naum. Appellant asserted that
this established the requisite causal relationship between his employment and the March 8, 1978
incident. The employing establishment generally disagreed that appellant had submitted
sufficient evidence to show a relationship between the projectile breaking his front window. It,
however, did not specifically address his contention that it failed to submit some of the evidence
within its possession and did not provide a detailed analysis of the evidence or argument that it
relied on in support of its opinion. Consequently, appellant’s allegation is accepted as factual.17
The Board also found that additional information was required to determine if the
employing establishment committed error or abuse in its investigation of appellant from March 8
to June 28, 1978. Investigations are considered to be an administrative function of the employer
when they are not related to an employee’s day-to-day duties or specially assigned duties or to a
requirement of the employee’s employment.18 The employing establishment retains the right to
investigate an employee if wrongdoing is suspected or as part of the evaluation process.19
Appellant contended that the DOJ did not submit its OPR report. The employing establishment
did not specifically state that it had submitted all records associated with the OPR report but
instead indicated that it had submitted “all known records.” As it is unclear whether the
employing establishment provided all records within its possession, appellant’s contention that it
erred in its investigation into charges of wrongdoing is accepted as a compensable employment
factor.
Appellant contends that the employing establishment erred in issuing disciplinary action,
failing to provide the fitness-for-duty physician with complete information and evaluating his
performance in 1978. Disciplinary actions, performance appraisals and referrals for fitness-forduty examinations are administrative functions of the employer and not duties of the employee
and, unless the evidence discloses error or abuse on the part of the employing establishment, are

15

Id.

16

20 C.F.R. § 10.117(b); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Occupational Illness,
Chapter 2.806.4(d)(1) (October 1995).
17

Id.

18

Jeral R. Gray, 57 ECAB 611 (2006); Thomas O. Potts, 53 ECAB 353 (2002).

19

Sandra F. Powell, 45 ECAB 877 (1994).

7

not compensable.20 In a May 4, 1978 letter, Mr. Gross noted that the basis for several of the
administrative actions taken against appellant appeared “trivial,” including his failure to take
annual leave when an individual shot at his house, losing a briefcase and not properly checking
out a walkie talkie. In a November 30, 2006 letter, the employing establishment noted that there
was no evidence of wrongdoing in an administrative action because there was no finding of error
or abuse by an administrative body. It is not necessary, however, to have a finding by an
independent body to show error or abuse under the Act. The employing establishment did not
specifically support or explain why the administrative actions against him were justified in view
of Mr. Gross’s May 4, 1978 letter finding that the actions taken were for insignificant matters.
Thus, the Board may accept appellant’s allegations of error or abuse by the employing
establishment in issuing disciplinary action, failing to provide the fitness-for-duty physician with
complete information and evaluating his performance in 1978 as compensable employment
factors.
Appellant alleged that in December 1978 Mr. Naum threatened to break his kneecaps if
he got him in trouble by interviewing an individual. The Board has recognized the
compensability of physical threats and verbal abuse in certain circumstances.21 Mr. Colwell, as
part of his June 19, 1978 investigative report, related that during the investigation Mr. Naum
swore under oath that he did not threaten to break appellant’s kneecaps. Subsequently, however,
he “admitted making such a comment but said he meant it only as a cliché.” Appellant has
established as factual that Mr. Naum threatened to break his kneecaps. The Board finds that
Mr. Naum’s statement, which was made to appellant during the course of a criminal
investigation, is sufficiently credible to constitute a compensable employment factor.
Regarding appellant’s transfer to Chicago, the Board has held that an employee’s
dissatisfaction with being transferred constitutes frustration from not being permitted to work in
a particular environment or to hold a particular position and, absent evidence of error or abuse, is
not compensable.22 The employing establishment considered appellant’s request to stay in his
current work location due to family circumstances but denied the request as he was no longer
effective in his current location. As appellant has not submitted sufficient evidence to show that
the employing establishment erred in transferring him to Chicago, he has not established a
compensable work factor.
As appellant has established several compensable employment factors, the case presents a
medical question regarding whether his emotional condition resulted from the compensable
employment factor.23 As the Office found there were no compensable employment factors, it did
not analyze or develop the medical evidence. The case will be remanded to the Office for this

20

Jeral R. Gray, supra note 18; Beverly A. Spencer, 55 ECAB 501 (2004); Lillian M. Hood, 48 ECAB
157 (1996).
21

David S. Lee, 56 ECAB 602 (2005); Dennis J. Balogh, supra note 12.

22

Robert Breeden, 57 ECAB 622 (2006).

23

Appellant submitted medical evidence from Dr. Joshua Lowinsky, a Board-certified psychiatrist, in support of
his claim.

8

purpose.24 After such further development as deemed necessary, the Office should issue a de novo
decision.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.25 The implementing regulation provides that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.26 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.27 Section
10.619(a)(1) of the implementing regulations provides that a claimant may request a subpoena
only as a part of the hearings process and no subpoena will be issued under any other part of the
claims process.
To request a subpoena, the requestor must submit the request in writing and send it to the
hearing representative as early as possible, but no later than 60 days (as evidenced by postmark,
electronic marker or other objective date mark) after the date of the original hearing request.28
The Office hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.29
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deduction
from established facts.30
ANALYSIS -- ISSUE 2
On January 24, 2007 appellant requested that the Office hearing representative issue a
subpoena to the employing establishment for his personnel records and the personnel file of
Mr. Rissen, a deceased coworker. The hearing representative denied his request on April 17,

24

See Robert Bartlett, 51 ECAB 664 (2000).

25

5 U.S.C. § 8126(1).

26

20 C.F.R. § 10.619; Gregorio E. Conde, supra note 4.

27

Id.

28

20 C.F.R. § 10.619(a)(1).

29

See Gregorio E. Conde, supra note 4.

30

Claudio Vazquez, 52 ECAB 496 (2001).

9

2007 after finding that he could request the pertinent documents from the employing
establishment.
Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to show that the evidence could be
construed so as to produce a contrary factual conclusion.31 As appellant has not shown that the
personnel records in question cannot be obtained by other means, the Board finds no abuse of
discretion in the hearing representative’s denial of his request for subpoenas.32
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained an emotional condition in the performance of duty. As the evidence establishes
compensable factors of employment, the Office must analyze and develop the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2007 is affirmed in part regarding the denial of
subpoenas and set aside in part and the decision dated December 28, 2006 is set aside. The case
is remanded for further proceedings consistent with this opinion of the Board.
Issued: November 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
31

Joseph P. Hofmann, 57 ECAB 456 (2006).

32

See Tina D. Francis, 56 ECAB 180 (2004).

10

